Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “environment characteristic detection element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Przechocki et al. (US 2019/0188797).

Regarding claim 1, Przechocki discloses 
A system associated with a site, comprising: a plurality of risk relationship sensors (¶ [0032]: One function of the risk monitoring data store 110 may be to collect information from sensors via a wireless Wi-Fi network and then forward that information (or a summary of the information) to the risk analytics platform 120 via the Internet or cellular data network), including at least one image capturing sensor (¶ [0040]: an infrared sensor (to detect motion based on body heat); ¶ [0051]: robotic sensors 744 at the customer site may utilize pattern recognition for various sensors (visual, audio, thermal, humidity, vibration, etc.) to perform baseline scans of the property), each risk relationship sensor including (¶ [0040]: the set of sensor systems at the risk monitoring site): 
an environment characteristic detection element to sense an environment characteristic (¶ [0040]: An environmental sensor device might include a temperature sensor (to measure an ambient temperature, prevent freezing water pipes, detect an open door, identify a fire), a particulate sensor, a radioactivity sensor, and/or a voltage sensor (to detect power surges)), a power source (¶ [0040]: Note that the set of sensor systems at the risk monitoring site might include a static sensor (e.g., a thermometer), a mobile robotic sensor (e.g., a robotic sensor that roams around at the site being monitored), a software sensor (e.g., to monitor operation of a computer or network), a vehicle sensor, a drone sensor, a wearable sensor, etc.; Each of the aforementioned sensors inherently includes power source respectively), and a communication device (¶ [0032]: ] One function of the risk monitoring data store 110 may be to collect information from sensors via a wireless Wi-Fi network), coupled to the environment characteristic detection element and the power source (¶ [0040]: Note that the set of sensor systems at the risk monitoring site might include a static sensor (e.g., a thermometer), a mobile robotic sensor (e.g., a robotic sensor that roams around at the site being monitored), a software sensor (e.g., to monitor operation of a computer or network), a vehicle sensor, a drone sensor, a wearable sensor, etc.; Each of the aforementioned sensors inherently includes power source respectively), to transmit data associated with a risk relationship at the site via communication network (¶ [0032]: ] One function of the risk monitoring data store 110 may be to collect information from sensors via a wireless Wi-Fi network; Power source is inherently included in the sensor to perform the functions); 
a risk relationship data store (Fig. 4, ¶ [0045]: FIG. 4 illustrates a system 400 with a risk monitoring data store 410; Fig. 11, ¶ [0063]: a risk monitoring data store 1110 receives a stream of sensor data from a remote monitoring site 1140) containing electronic records associated with prior risk relationship events at other sites along with risk relationship sensor location data for those sites (¶ [0043]: the insurance company's risk analytics platform 320 may: (1) employ sophisticated algorithms, including machine learning and artificial intelligence, to review sensor data and historical data (from the insured party, other similar insured parties, and third parties)); and
an enterprise analytics platform (¶ [0041]: the system 300 includes a risk monitoring data store 210 that receives a stream of sensor data from a remote monitoring site 340 and provides information to a risk analytics platform 320. The risk monitoring platform 320 may transmit a result of a risk analysis to a risk operations platform 330, which in turn may alter operation of the remote monitoring site 340; ¶ [0063]: FIG. 11 is a more detailed block diagram of an enterprise system according to some embodiments. As before, a risk monitoring data store 1110 receives a stream of sensor data from a remote monitoring site 1140. A risk analytics platform 1120 uses data from the risk monitoring data store 1110 to calculate a result of a risk analysis that is provided to a risk operations platform 1130), coupled to the risk relationship data store and a third-party information interface (¶ [0045]: The risk monitoring data store 410 may receive a stream of sensor data, third-party data, and/or enterprise transactional system information; ¶ [0063]: The risk monitoring data store 1110 may also contain and utilize third-party data and/or corporate transactional systems), including a computer processor programmed to (Fig. 16: processor):
(i) automatically analyze the electronic records in the risk relationship data store to create a predictive analytics algorithm (¶ [0053]: Note that techniques such as machine learning may require large amounts of historical data to train models to make accurate predictions based on new data. The data that the robotic sensors 744 capture through can be fed back to an insurer's analytics environment to create beneficial predictive models associated with risk. By collecting data from many different sensors and aggregating data among multiple customers, an insurer may better predict impending risks, respond proactively, and/or model pricing and underwriting behaviors accordingly)),
(ii) receive the data associated with a risk relationship at the site (¶ [0063]: As before, a risk monitoring data store 1110 receives a stream of sensor data from a remote monitoring site 1140 ... The risk monitoring data store 1110 may contain and utilize data such as historical data 1112 and derived analytic elements 1114, as well as support a streaming architecture 1116 to handle data in real-time (or near-real-time)),
(iii) automatically analyze, in substantially real-time, the data associated with the risk relationship at the site (¶ [0063]: A risk analytics platform 1120 uses data from the risk monitoring data store 1110 to calculate a result of a risk analysis that is provided to a risk operations platform 1130. The risk monitoring data store 1110 may contain and utilize data such as historical data 1112 and derived analytic elements 1114, as well as support a streaming architecture 1116 to handle data in real-time (or near-real-time)), including data from the at least one image capturing sensor (¶ [0040]: an infrared sensor (to detect motion based on body heat); ¶ [0051]: robotic sensors 744 at the customer site may utilize pattern recognition for various sensors (visual, audio, thermal, humidity, vibration, etc.) to perform baseline scans of the property), using the predictive analytics algorithm (¶ [0053]: Note that techniques such as machine learning may require large amounts of historical data to train models to make accurate predictions based on new data. The data that the robotic sensors 744 capture through can be fed back to an insurer's analytics environment to create beneficial predictive models associated with risk. By collecting data from many different sensors and aggregating data among multiple customers, an insurer may better predict impending risks, respond proactively, and/or model pricing and underwriting behaviors accordingly)), and
(iv) transmit an indication of a result of the analysis (¶ [0041]: The risk monitoring platform 320 may transmit a result of a risk analysis to a risk operations platform 330, which in turn may alter operation of the remote monitoring site 340; ¶ [0063]: A risk analytics platform 1120 uses data from the risk monitoring data store 1110 to calculate a result of a risk analysis that is provided to a risk operations platform 1130).

Regarding claim 2, Przechocki discloses 
wherein the image capturing sensor comprises at least one of: (i) a camera, (ii) a video camera, (iii) an infrared camera, (iv) an autonomous platform, (v) a drone, and (vi) a wearable device (¶ [0040]: a drone sensor, a wearable sensor, etc.  ... an infrared sensor (to detect motion based on body heat); ¶ [0048]: the use of artificial intelligence and/or robotics may be fully autonomous and/or be integrated with human teamwork; ¶ [0051]: robotic sensors 744 at the customer site may utilize pattern recognition for various sensors (visual, audio, thermal, humidity, vibration, etc.) to perform baseline scans of the property).

Regarding claim 3, Przechocki discloses 
wherein the data from the at least one image capturing sensor is used to estimate an occupancy [0040]: an infrared sensor (to detect motion based on body heat); ¶ [0051]: Note that buildings may typically have security sensors, such as ... infrared sensors to detect intruders).

Regarding claim 4, Przechocki discloses 
wherein the site is associated with a construction site, the risk relationship at the site is associated with at least one of fire, theft, vandalism, and water damage insurance, and a higher occupancy level (¶ [0038]: the term “risk” might be associated with bodily injury (e.g., to a factory worker), electrical damage to equipment, water damage, heat damage (e.g., a machine is overheated), fire damage, vibrational damage, over-use damage, vandalism, intrusion damage, structural damage, environmental damage, a cyber-security threat, etc.; ¶ [0042]: For example, an enterprise may want to utilize devices that can monitor an insured object (e.g., premises, vehicles, or workers) to scan for hazards currently in progress or potential hazards avoid bodily injury and/or property damage. Note that hazards might be associated with various types of harm, including those that result in bodily injury, electricity, water, heat/overheating, fire, mechanical/vibration, over-use (a high cycle count), vandalism, intrusion, structural, environmental, etc.) results in a reduced insurance premium ¶ [0113]: the system may input a risk rate to an insurance underwriting model that generates at least one insurance based parameter (e.g., an insurance premium amount or discount, an insurance deductible, etc.)).

Regarding claim 5, Przechocki discloses 
wherein the site is associated with a retail store or office (¶ [0048]: The robot may be autonomous to some degree, such as following pre-programmed routes along a building's floor), risk relationship at the site is associated with at least one of personal injury, general liability, and workers’ compensation insurance, and a lower occupancy level (¶ [0038]: the term “risk” might be associated with bodily injury (e.g., to a factory worker), electrical damage to equipment, water damage, heat damage (e.g., a machine is overheated), fire damage, vibrational damage, over-use damage, vandalism, intrusion damage, structural damage, environmental damage, a cyber-security threat, etc.; ¶ [0040]: an accelerometer sensor (to detect a slip and/or fall when the sensor is worn by an employee; ¶ [0042]: For example, an enterprise may want to utilize devices that can monitor an insured object (e.g., premises, vehicles, or workers) to scan for hazards currently in progress or potential hazards avoid bodily injury and/or property damage. Note that hazards might be associated with various types of harm, including those that result in bodily injury, electricity, water, heat/overheating, fire, mechanical/vibration, over-use (a high cycle count), vandalism, intrusion, structural, environmental, etc.) results in a reduced insurance premium (¶ [0113]: the system may input a risk rate to an insurance underwriting model that generates at least one insurance based parameter (e.g., an insurance premium amount or discount, an insurance deductible, etc.)).

Regarding claim 6, Przechocki discloses 
wherein at least one of the plurality of risk relationship sensors is associated with (i) a door sensor (¶ [0040]: An environmental sensor device might include a temperature sensor (to ... detect an open door), (ii) a chair sensor, (iii) a floor sensor (¶ [0052]: The robotic sensors 744 may first be instructed to scan a location to gather normal thermal data from the walls, ceiling and floor), (iv) an elevator sensor, (v) a motion detector (¶ [0040]: an infrared sensor (to detect motion based on body heat), (vi) a wireless network utilization sensor, (vii) a WiFi utilization sensor (¶ [0032]: One function of the risk monitoring data store 110 may be to collect information from sensors via a wireless Wi-Fi network and then forward that information (or a summary of the information) to the risk analytics platform 120 via the Internet or cellular data network), and (vill) a wearable device (¶ [0040]: an accelerometer sensor (to detect a slip and/or fall when the sensor is worn by an employee; ¶ [0049]: wearable sensors 746 (e.g., including smartphones)).

Regarding claim 7, Przechocki discloses 
wherein the transmitted indication of the result of the analysis is associated with an equipment use characterization (¶ [0049]: the system 700 may become aware that an insured pump is approaching failure (based on sensor data from a chronometer, thermometer, and accelerometer) because the insurance company has experiences failures for that type of pump with similar sensor signatures (and a risk operations platform may be alerted)).

Regarding claim 8, Przechocki discloses 
wherein the transmitted indication of the result of the analysis is associated with a site space characterization (¶ [0042]: the risk analytics platform 120 may automatically generate and transmit electronic alert messages (e.g., when a dangerous condition is detected) and/or site remediation recommendations (e.g., “water to the fourth floor should be turned off immediately”)).

Regarding claim 9, Przechocki discloses 
wherein the transmitted indication of the result of the analysis is associated with an employee behavior characterization (¶ [0040]: an accelerometer sensor (to detect a slip and/or fall when the sensor is worn by an employee).

Regarding claim 10, Przechocki discloses 
wherein different risk relationship sensors sense different environment characteristics, including at least three of: (i) moisture (¶ [0040]: a moisture sensor), (ii) water flowing through a pipe, (ii) a temperature, (iv) a thermal image, (v) mold, (vi) an image captured by a camera, (vii) video streamed from a camera, (vill) audio information detected by a microphone (¶ [0051]: robotic sensors 744 at the customer site may utilize pattern recognition for various sensors (visual, audio, thermal, humidity, vibration, etc.) to perform baseline scans of the property; (¶ [0049]: The sensor systems at the remote monitoring site 740 may include static sensors 742 (e.g., microphones, smoke detectors, etc.))), (ix) a water flow volume or rate determined by a smart a risk relationship meter (¶ [0040]: (¶ [0040]: A physical damage sensor device might include a water sensor (to detect broken pipes, floods, etc.); ¶ [0051]: security systems may also have water detection sensors to detect floods from storms or broken water hoses/pipes), (x) an alarm system (¶ [0040]: a security sensor device might include an acoustic sensor (to listen for unexpected sounds), a broken glass detection sensor (looking for simultaneous high frequency and low frequency signals), a thermal sensor (for pattern recognition), a visual light sensor, an infrared sensor (to detect motion based on body heat), a motion sensor, and/or a sonar sensor (to detect motion based on how a sound signal bounces back from an object)), and (xi) a smoke detector (¶ ¶ [0049]: The sensor systems at the remote monitoring site 740 may include static sensors 742 (e.g., microphones, smoke detectors, etc.)).

Regarding claim 11, Przechocki discloses 
further comprising: an on-site a risk relationship information hub to: (i) receive data from the plurality of risk relationship sensors via the communication network (¶ [0061]: sensors and a sensor hub), and (ii) transmit indications associated with the received data via another communication network (¶ [0028]: FIG. 1 is block diagram of a system 100 wherein a risk monitoring data store 110 collects a stream of sensor data received via a communication network 112. The stream of sensor data might be received, for example, from a remote site being monitored by an enterprise).

Regarding claim 12, Przechocki discloses 
wherein the communication network is a wireless communication network (¶ [0061]: sensors and a sensor hub) and the other communication network is the Internet (¶ [0033]: As used herein, devices, including those associated with the risk analytics platform 120 and any other device described herein may exchange information via any communication network 112 which may be one or more of a Local Area Network (“LAN”), a Metropolitan Area Network (“MAN”), a Wide Area Network (“WAN”), a proprietary network, a Public Switched Telephone Network (“PSTN”), a Wireless Application Protocol (“WAP”) network, a Bluetooth network, a wireless LAN network, and/or an Internet Protocol (“IP”) network such as the Internet, an intranet, or an extranet).

Regarding claim 13, Przechocki discloses 
wherein the enterprise analytics platform is associated with a cloud-based computing architecture (¶ [0061]: The predictive analytics database 1000 may be periodically created and updated, for example, based on information electrically received from sensors and/or a sensor hub via a cloud-based application).

Regarding claim 14, Przechocki discloses 
wherein the predictive analytics algorithm is associated with at least one of: (i) cognitive learning, (ii) pattern recognition, (iii) an early detection algorithm, (iv) a risk analysis (¶ [0038]: the system may analyze the received sensor data, using at least one risk analytics algorithm, to detect an abnormal pattern associated with a predicted elevated level of risk at the risk monitoring site. For example, a risk analytics platform computer might execute pattern matching, incorporate a machine learning process, and/or incorporate an artificial intelligence process looking for a deviation from a “normal” signal signature that might indicate an elevated level of risk; ¶ [0047]: embodiments may facilitate early detection of an adverse event or condition to improve loss prevention;), and (v) a risk score (¶ [0105]: A function of the predictive model component 1618 may be to determine ... scores (e.g., a rating indicating how likely a loss event is based on prior data from similar sites).

Regarding claim 15, Przechocki discloses 
wherein the indication transmitted by the enterprise analytics platform comprises an electronic alert signal (¶ [0029]: the risk analytics platform 120 utilizes a computer 122 and/or an algorithm 124 to transmit a result of a risk analysis (e.g., to a risk operations platform and/or administrator). For example, a Graphical User Interface (“GUI”) or other module of the risk analytics platform 120 might transmit information via the Internet to facilitate a rendering of an interactive graphical operator interface display and/or the creation of electronic alert messages, automatically created site recommendations, etc.).

Regarding claim 16, Przechocki discloses 
wherein the electronic alert signal is associated with at least one of: (i) an automated telephone call, (ii) an email message, and (iii) a text message (¶ [0032]: the risk analytics platform 120 may automatically generate and transmit electronic alert messages (e.g., when a dangerous condition is detected); ¶ [0083]: Such rigor is not necessary because the data science workflow 1410 can use something as simple as email to receive the alerts). 

Regarding claim 17, Przechocki discloses 
wherein the electronic alert signal includes a potential cause of a risk relationship event and a recommended remedial action (¶ [0032]: the risk analytics platform 120 may automatically generate and transmit electronic alert messages (e.g., when a dangerous condition is detected) and/or site remediation recommendations (e.g., “water to the fourth floor should be turned off immediately”)). 

Regarding claim 18, Przechocki discloses 
wherein at least one of the power sources is associated with at least one of: (i) a battery, (ii) a re-chargeable battery, and (iii) an Alternating Current (“AC”) power adapter (¶ [0040]: Note that the set of sensor systems at the risk monitoring site might include a static sensor (e.g., a thermometer), a mobile robotic sensor (e.g., a robotic sensor that roams around at the site being monitored), a software sensor (e.g., to monitor operation of a computer or network), a vehicle sensor, a drone sensor, a wearable sensor, etc; The power source of each of the aforementioned sensors inherently belongs to one of battery, re-chargeable battery, or AC power adapter).

Regarding claim 19, Przechocki discloses 
wherein the result of the analysis is to be used to calculate an event damage rating for an enterprise associated with the site (¶ [0108]: The output 1622 may, for example, be a potential alert, a monetary estimate, a risk level, and/or likelihood within a predetermined range of numbers; ¶ [0109]: the risk analytics platform 1624 may direct workflow by referring, to an enterprise analytics platform 1626, alerts generated by the predictive model component 1618 and found to be associated with various results or scores).

Regarding claim 20, Przechocki discloses 
wherein the event damage rating is associated with at least one of: an insurance premium adjustment, a deductible value, a co-payment, an insurance policy endorsement, and an insurance limit value (¶ [0056]: The risk analytics platform 900 further includes ... an output device 950 (e.g., to output reports regarding ... insurance policy premiums); ¶ [0113]: the system may input a risk rate to an insurance underwriting model that generates at least one insurance based parameter (e.g., an insurance premium amount or discount, an insurance deductible, etc.).

Regarding claim 21, Przechocki discloses 
A computerized method associated with a site, comprising: collecting, from a plurality of risk relationship sensors, data associated with a risk relationship at the site via communication network (¶ [0032]: One function of the risk monitoring data store 110 may be to collect information from sensors via a wireless Wi-Fi network), 
wherein each risk relationship sensor includes: (i) an environment characteristic detection element to sense an environment characteristic (¶ [0040]: An environmental sensor device might include a temperature sensor (to measure an ambient temperature, prevent freezing water pipes, detect an open door, identify a fire), a particulate sensor, a radioactivity sensor, and/or a voltage sensor (to detect power surges)), (ii) a power source (¶ [0040]: Note that the set of sensor systems at the risk monitoring site might include a static sensor (e.g., a thermometer), a mobile robotic sensor (e.g., a robotic sensor that roams around at the site being monitored), a software sensor (e.g., to monitor operation of a computer or network), a vehicle sensor, a drone sensor, a wearable sensor, etc.; Each of the aforementioned sensors inherently includes power source respectively), and (iii) a communication device (¶ [0032]: ] One function of the risk monitoring data store 110 may be to collect information from sensors via a wireless Wi-Fi network), coupled to the environment characteristic detection element and the power source (¶ [0040]: Note that the set of sensor systems at the risk monitoring site might include a static sensor (e.g., a thermometer), a mobile robotic sensor (e.g., a robotic sensor that roams around at the site being monitored), a software sensor (e.g., to monitor operation of a computer or network), a vehicle sensor, a drone sensor, a wearable sensor, etc.; Each of the aforementioned sensors inherently includes power source respectively), to transmit the data associated with a risk relationship (¶ [0032]: ] One function of the risk monitoring data store 110 may be to collect information from sensors via a wireless Wi-Fi network);
storing, in a risk relationship data store (Fig. 4, ¶ [0045]: FIG. 4 illustrates a system 400 with a risk monitoring data store 410; Fig. 11, ¶ [0063]: a risk monitoring data store 1110 receives a stream of sensor data from a remote monitoring site 1140), electronic records associated with prior risk relationship events at other sites along with risk relationship sensor location data for those sites (¶ [0043]: the insurance company's risk analytics platform 320 may: (1) employ sophisticated algorithms, including machine learning and artificial intelligence, to review sensor data and historical data (from the insured party, other similar insured parties, and third parties));
automatically analyzing, by a computer processor of an enterprise analytics platform, the electronic records in the risk relationship data store to create a predictive analytics algorithm ¶ [0053]: Note that techniques such as machine learning may require large amounts of historical data to train models to make accurate predictions based on new data. The data that the robotic sensors 744 capture through can be fed back to an insurer's analytics environment to create beneficial predictive models associated with risk. By collecting data from many different sensors and aggregating data among multiple customers, an insurer may better predict impending risks, respond proactively, and/or model pricing and underwriting behaviors accordingly));
automatically analyzing, by the computer processor of the enterprise analytics platform in substantially real-time (¶ [0063]: A risk analytics platform 1120 uses data from the risk monitoring data store 1110 to calculate a result of a risk analysis that is provided to a risk operations platform 1130. The risk monitoring data store 1110 may contain and utilize data such as historical data 1112 and derived analytic elements 1114, as well as support a streaming architecture 1116 to handle data in real-time (or near-real-time)), the data associated with a risk relationship at the site using the predictive analytics algorithm (¶ [0053]: Note that techniques such as machine learning may require large amounts of historical data to train models to make accurate predictions based on new data. The data that the robotic sensors 744 capture through can be fed back to an insurer's analytics environment to create beneficial predictive models associated with risk. By collecting data from many different sensors and aggregating data among multiple customers, an insurer may better predict impending risks, respond proactively, and/or model pricing and underwriting behaviors accordingly)); and
transmitting, from the enterprise analytics platform, an indication of a result of the analysis (¶ [0041]: The risk monitoring platform 320 may transmit a result of a risk analysis to a risk operations platform 330, which in turn may alter operation of the remote monitoring site 340; ¶ [0063]: A risk analytics platform 1120 uses data from the risk monitoring data store 1110 to calculate a result of a risk analysis that is provided to a risk operations platform 1130).

Regarding claim 22, Przechocki discloses 
wherein the plurality of image capturing sensors include at least one image capturing sensor comprising: (i) a camera, (ii) a video camera, or (iii) an infrared camera (¶ [0040]: an infrared sensor (to detect motion based on body heat); ¶ [0048]: the use of artificial intelligence and/or robotics may be fully autonomous and/or be integrated with human teamwork; ¶ [0051]: robotic sensors 744 at the customer site may utilize pattern recognition for various sensors (visual, audio, thermal, humidity, vibration, etc.) to perform baseline scans of the property).

Regarding claim 23, Przechocki discloses 
wherein the data from the at least one image capturing sensor is used to estimate an occupancy (¶ [0040]: an infrared sensor (to detect motion based on body heat); ¶ [0051]: Note that buildings may typically have security sensors, such as ... infrared sensors to detect intruders).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466